IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


   POWERS REINFORCING FABRICATORS, L.L.C., and WILLIAM J.
                   POWERS, Petitioners,

                                    v.

 THE HONORABLE CONNIE CONTES, Judge of the Superior Court of
   the State of Arizona, IN AND FOR the COUNTY OF MARICOPA,
                            Respondent Judge,

    THE QUINLAN LAW FIRM, L.L.C., and WILLIAM J. QUINLAN,
                   Real Parties in Interest.

                          No. 1 CA-SA 20-0083
                            FILED 8-25-2020


   Special Action Review from the Superior Court in Maricopa County
  Nos. CV2018-054762, CV2018-053612, CV2018-001278 (Consolidated)
                  The Honorable Connie Contes, Judge

            JURISDICTION ACCEPTED; RELIEF DENIED


                               COUNSEL

Molever Connelly PLLC, Scottsdale
By Loren Molever
Co-Counsel for Petitioners

Tiffany & Bosco, P.A., Phoenix
By Robert A. Royal, Amy D. Sells, and Jack R. Vrablik
Co-Counsel for Petitioners
Lewis Roca Rothgerber Christie LLP, Phoenix
By Robert F. Roos and Jared L. Sutton
Counsel for Real Parties in Interest



                                OPINION

Presiding Judge Paul J. McMurdie delivered the opinion of the Court, in
which Judge Jennifer B. Campbell and Vice Chief Judge Kent E. Cattani
joined.


M c M U R D I E, Judge:

¶1             William J. Powers (“Bill Powers”) and his company, Powers
Reinforcement Fabricators, L.L.C. (“Powers Reinforcement”),1 petition for
special-action review of the superior court’s refusal to allow the immediate
appeal of its order dismissing Petitioners’ action against William J. Quinlan
and the Quinlan Law Firm (collectively the “Quinlan Defendants”) in a case
consolidated with two other actions that are still being litigated. We accept
jurisdiction, deny relief, and hold: (1) when disposing of a cause of action
consolidated with other causes, the court has the discretion to certify the
dismissal under either Rule 54(c) or (b); and (2) when reviewing the
superior court’s decision, we presume the court’s refusal to finalize a
judgment under 54(c) reflects the court’s discretionary determination that
issues in the other pending actions are related.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In Maricopa County Cause Number CV2018-001278, Powers
Steel & Wire Products, Inc. sued several former employees and employees
of a competitor, alleging the former employees made an improper
agreement with Powers Steel’s competitor to solicit Powers Steel’s critical
employees and customers to the competitor. Among the defendants Powers
Steel sued were Bill Powers, who was Powers Steel’s former vice president
and a current shareholder, and his new business, Powers Reinforcement. In
the second action—CV2018-053612—Bill Powers sued Powers Steel,
seeking access to books and records and dissenter’s rights.


1      We refer to Bill Powers and Powers Reinforcement collectively as
“Petitioners.”



                                     2
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

¶3             The Quinlan Defendants represented Powers Steel in the first
two actions. In connection with this representation, the Quinlan Defendants
sent three demand letters on behalf of Powers Steel to Powers
Reinforcement customers and contractors, claiming that Bill Powers was in
breach of his fiduciary duty and duty of loyalty to Powers Steel. In the
letters, the Quinlan Defendants, on behalf of Powers Steel, threatened to sue
the recipients for aiding and abetting the breach of fiduciary duty and for
tortious interference with Powers Steel’s business expectancy.

¶4            In response to CV2018-001278 (first action), Bill Powers filed
a counterclaim against Powers Steel, alleging defamation and tortious
interference with business expectancy. At the same time, Petitioners also
filed a new complaint in CV2018-054762 (third action) against the Quinlan
Defendants alleging defamation and tortious interference based on the
demand letters. Powers Steel moved to consolidate the three matters, and
the court granted the request without objection.

¶5           Following the consolidation, Petitioners moved to have the
Quinlan Defendants disqualified from representing any party in any of the
consolidated cases. Petitioners argued:

      Prior to the consolidation, disqualification was not required.
      Quinlan was not an advocate and a party in the same action.
      (Although, sending the letters did trigger the Counterclaim
      against [Powers Steel] in this action and that, alone, might
      have required withdrawal or disqualification because
      Quinlan would be a witness, even though not also a party.)
      Whether Quinlan and [Powers Steel] have [a] conflict of
      interest irrespective of the consolidation, giving rise to a
      voluntary withdrawal by Quinlan is an issue left to the lawyer
      and its client. But, absent a withdrawal by Quinlan, its status
      as advocate, witness and party is untenable.

¶6             The Quinlan Defendants moved to dismiss the complaint in
the third action, arguing the litigation privilege protected the letters at
issue. See Goldman v. Sahl, 248 Ariz. 512, 519, ¶ 17 (App. 2020) (lawyers are
privileged to publish defamatory matter in communications preliminary to
a judicial proceeding). The court ultimately granted summary judgment to
the Quinlan Defendants and dismissed the third action, finding “no fact
question and, at a minimum, no sufficient evidence that the three ‘demand’
letters constitute[d] improper conduct.” The court then denied Petitioners’
motion to disqualify as moot.




                                     3
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

¶7             Petitioners filed a proposed judgment requesting that the
court enter the judgment “under Rules 54(b) and/or 54(c).” The Quinlan
Defendants objected to Petitioners’ proposed judgment, arguing the
“and/or” language was ambiguous. They argued that “[a] judgment must
be either a final judgment as to all parties and claims under Rule 54(c), or a
partial judgment under Rule 54(b). It cannot be both.”

¶8            The court entered the judgment without the requested
language. It denied Petitioners’ motion for reconsideration, stating: “The
court expressly determines that because not all parties and/or claims have
been adjudicated, the court’s order . . . is not a final appealable order under
Ariz. R. Civ. P. 54(b) or 54(c).” Petitioners then brought this special action.

                               DISCUSSION

¶9           Petitioners argue that the court erred by refusing to certify the
judgment as final under either Rule 54(b) or (c) and, if we conclude that
54(c) language was not warranted, by denying their motion to disqualify
Powers’ counsel as moot because the dismissal was not a final judgment
and the Quinlan Defendants remain “co-parties” in the consolidated action.

¶10             A superior court’s refusal to enter Rule 54 language may not
be reviewed on direct appeal. S. Cal. Edison Co. v. Peabody W. Coal Co., 194
Ariz. 47, 53, ¶ 20, n.5 (1999). “In the proper case, however, the refusal to
enter an appealable order may be reviewed for abuse of discretion by
special action proceedings.” Id. at 53, ¶ 20. Additionally, questions of first
impression are particularly appropriate for special-action review. Dabrowski
v. Bartlett, 246 Ariz. 504, 512, ¶ 15 (App. 2019).

¶11             “In Arizona, our statutes and rules of appellate procedure
permit appeals only from final judgments or orders. In the civil context, the
right to appeal is not absolute but exists only by statute.” S. Cal. Edison Co.,
194 Ariz. at 52, ¶ 16 (citation omitted). “An appeal may be taken to the court
of appeals from the superior court . . . [f]rom a final judgment entered in an
action . . . commenced in a superior court . . . .” Ariz. Rev. Stat. (“A.R.S.”)
§ 12-2101(A)(1).

       After the adoption of the rules of civil procedure liberalizing
       multi-claim and multi-party litigation, Rule 54(b) . . . was
       promulgated to relieve parties of the delay caused by the
       ongoing litigation of other claims. The rule allows a trial court
       to certify finality to a judgment which disposes of one or
       more, but not all, of the multiple claims, if the court



                                       4
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

       determines that there is no just reason for delay and directs
       the entry of judgment.

Davis v. Cessna Aircraft Corp., 168 Ariz. 301, 304 (App. 1991). Thus, “this
court lacks jurisdiction over an appeal from a judgment that does not
resolve all claims as to all parties and that does not include Rule 54(b)
language.” Madrid v. Avalon Care Ctr.-Chandler, L.L.C., 236 Ariz. 221, 224, ¶ 8
(App. 2014).

¶12            Conversely, Rule 54(c) does not confer jurisdiction on this
court; it merely facilitates the exercise of our statutory authority to hear
appeals “[f]rom a final judgment entered in an action . . . commenced in a
superior court.” A.R.S. § 12-2101(A)(1). Rule 54(c) “is the product of a rule
change petition intended to make clear ‘whether an order of a Superior
Court is, or is intended to be, a final, appealable “judgment”’ and to allow
ease in ‘determining the extent to which a putative judgment resolves a case
as to all claims and all parties.’” Madrid, 236 Ariz. at 223, ¶ 4 (quoting
Petition to Amend Rules 54 and 58, Ariz. R. Civ. P., and Rule 9, Ariz. R. Civ.
App. P. at 3 (Jan. 9, 2013) (No. R–13–0005)).

A.     Dismissal of a Separate Action in a Consolidated Matter May Be
       Final Under Either Rule 54(b) or (c).

¶13           Arizona courts have not addressed how Rule 54(b) or (c)
applies in a consolidated matter when one action has been dismissed, but
other actions remain. We review the interpretation of a court rule de novo.
Goldman, 248 Ariz. at 522, ¶ 29. The Rules “should be construed,
administered, and employed . . . to secure the just, speedy, and inexpensive
determination of every action and proceeding.” Ariz. R. Civ. P. 1.
Petitioners suggest we turn to federal precedent for guidance “because
federal law similarly restricts appellate jurisdiction to ‘final decisions.’”
Grand v. Nacchio, 214 Ariz. 9, 15, ¶ 13 (App. 2006). But the analysis
supporting Petitioners’ desired outcome is less relevant in Arizona because
there is no equivalent in the federal rules to our Rule 54(c); and, as
Petitioners acknowledge, the federal circuits are split about how to resolve
the issue. Instead, our analysis is guided by the general rule that courts
disfavor piecemeal litigation, see, e.g., Edler v. Edler, 9 Ariz. App. 140, 144
(1969), the purpose of Rule 54(b), and consideration of the “traditional
exercise of the court’s inherent powers over the administration and
supervision of its own business,” MacAlister v. Guterma, 263 F.2d 65, 69 (2d
Cir. 1958).




                                      5
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

¶14            A superior court has the power to consolidate actions that
present “a common question of law or fact.” Ariz. R. Civ. P. 42(a)(2); see
generally Ariz. R. Civ. P. 2 (“There is one form of action—the civil action.”).
“Consolidation is permitted as a matter of convenience and economy in
administration, but does not merge the suits into a single cause, or change
the rights of the parties, or make those who are parties in one suit parties in
another.” Torosian v. Paulos, 82 Ariz. 304, 316 (1957) (quoting Johnson v.
Manhattan Ry. Co., 289 U.S. 479, 496–97 (1933)). Petitioners argue that
because consolidation does not merge the actions, each maintains its
independence, and urge us to adopt the Sixth Circuit’s approach, which
renders the dismissal of one of the consolidated actions a final, appealable
order even if it lacks certification under Rule 54(b). See Kraft, Inc. v. Local
Union 327, Teamsters, Chauffeurs, Helpers & Taxicab Drivers, 683 F.2d 131, 133
(6th Cir. 1982).

¶15           In Kraft, the court addressed Federal Rule of Civil Procedure
54(b), which, like its Arizona counterpart, states:

       If an action presents more than one claim for relief--whether
       as a claim, counterclaim, crossclaim, or third-party claim--or
       if multiple parties are involved, the court may direct entry of
       a final judgment as to one or more, but fewer than all, claims
       or parties only if the court expressly determines there is no
       just reason for delay and recites that the judgment is entered
       under Rule 54(b).

Fed. R. Civ. P. 54(b); Ariz. R. Civ. P. 54(b). The Kraft court reasoned that
because dismissal of one of the consolidated actions constituted dismissal
of all the claims in that action, the dismissal was appealable without
certification under Rule 54(b).

¶16            But in Arizona, “[a] judgment as to all claims and parties is
not final unless the judgment recites that no further matters remain pending
and that the judgment is entered under Rule 54(c).” Ariz. R. Civ. P. 54(c);
see City of Tucson v. Sensibar, 243 Ariz. 527, 529, ¶ 6 (App. 2018). Although
Petitioners argue the superior court has no discretion to decline to enter a
Rule 54(c) judgment when it dismisses one of several consolidated actions,
that would allow a party to evade the general rule against piecemeal
appeals based solely on the way the party structures the actions. See S. Cal.
Edison Co., 194 Ariz. at 52, ¶ 15 (“In our view, appealability should not
depend on counsel’s ingenuity in combining different claims or bringing
separate actions.”). Consolidation necessarily means that the various
actions share common questions of law or fact. Ariz. R. Civ. P. 42(a)(2). We


                                      6
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

conclude that when the superior court determines that the dismissed action
is intertwined with the other actions in such a way that an immediate
appeal would be inappropriate, the court’s inherent power to control the
case allows it to decline to certify the dismissal under Rule 54(c).

¶17            Therefore, the Arizona rules do not require the court to enter
a judgment under Rule 54―(b) or (c)―when, in its view, a final judgment is
not appropriate at that time. Cf. Madrid, 236 Ariz. at 223, ¶ 5 (“When
presented with a judgment in proper form after resolution of all claims by
all parties, entry of judgment does not involve discretion on the part of the
superior court.”). A contrary interpretation would be antithetical to “the
power inherent in every court to control the disposition of the causes on its
docket with economy of time and effort for itself, for counsel, and for
litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).

¶18          Thus, Arizona’s approach under Rule 54(b) and (c) aligns us
more with the Fifth Circuit’s opinion of consolidation:

       While a consolidation may not in every respect merge
       separate actions into a single suit, we see no reason why a
       proper consolidation may not cause otherwise separate
       actions to thenceforth be treated as a single judicial unit for
       purposes of Rule 54(b) when the consolidation is clearly
       unlimited and the actions could originally have been brought
       as a single suit.

Ringwald v. Harris, 675 F.2d 768, 771 (5th Cir. 1982). We believe that this
approach is most consistent with Rule 1’s directive and respects “the power
inherent in every court to control the disposition of the causes on its docket
with economy of time and effort for itself, for counsel, and for litigants.”
Landis, 299 U.S. at 254–55.

B.     The Superior Court Did Not Abuse Its Discretion by Refusing to
       Certify the Judgment Under Rule 54(b).

¶19            We review a court’s refusal to certify its order as final under
Rule 54(b) for an abuse of discretion. Sw. Gas Corp. v. Irwin ex rel. County of
Cochise, 229 Ariz. 198, 201, ¶ 7 (App. 2012). The relevant factors when a
court is asked to certify a dismissal of one of several consolidated actions
under Rule 54(c) are similarly considered under Rule 54(b). See Davis, 168
Ariz. at 304 (“Rule 54(b) did not change the rule against deciding appellate
cases in piecemeal fashion.”).




                                      7
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

¶20           To begin with, the court must consider whether the dismissed
action includes claims that are distinct from claims in the remaining actions.
See Cont’l Cas. v. Superior Court, 130 Ariz. 189, 192 (1981) (court may abuse
its discretion “by not permitting 54(b) language in granting summary
judgment when the claim involved is clearly separate and distinct from the
remaining claims”). When determining whether a dismissed claim is
“separate and distinct” from the remaining claims, the court examines
whether “the factual basis for recovery states different claims that could be
separately enforced.” Davis, 168 Ariz. at 304; see also Cont’l Cas., 130 Ariz. at
192 (“As such, these are multiple claims which could have been separately
enforced, thus falling within the ambit of Rule 54(b).”).

       A single claimant presents multiple claims for relief . . . when
       his possible recoveries are more than one in number and not
       mutually exclusive or, stated another way, when the facts
       give rise to more than one legal right or cause of
       action. . . . However, when a claimant presents a number of
       legal theories, but will be permitted to recover only on one of
       them, his bases for recovery are mutually exclusive, or simply
       presented in the alternative, and he has only a single claim for
       relief for purposes of rule 54(b).

Musa v. Adrian, 130 Ariz. 311, 313 (1981) (quoting Charles Alan Wright and
Arthur R. Miller, Federal Practice and Procedure: Civil § 2657 (1973)).

¶21           Here, as Petitioners concede, the intentional interference
action that the court dismissed against the Quinlan Defendants arises from
the same facts as the intentional interference counterclaim against the
Powers Defendants. For that reason, the court did not err by declining to
certify the dismissal as final under either Rule 54(c) or Rule 54(b). See
Marshall v. Williams, 128 Ariz. 511, 513–14 (App. 1981) (“The trial judge is
generally not permitted to certify the dismissal of fewer than all of a party’s
counts when his remaining counts deal with the same transaction or
occurrence as those appealed. . . . In addition to eliminating unnecessary
appeals, (this approach) avoids appellate review of the same evidence on
more than one appeal.” (quoting note, Appealability in the Federal Courts, 75
Harv. L. Rev. 351, 360–61 (1961))).

¶22           Petitioners nevertheless argue that the court abused its
discretion by declining to certify the judgment here under Rule 54(b) “to
avoid injustice of delay where an immediate appeal is necessary to resolve
an attorney’s ethical conflict of interest that permeates the underlying trial
court case.” The court may certify a judgment under Rule 54(b) “only if the


                                       8
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

court expressly determines there is no just reason for delay.” Ariz. R. Civ.
P. 54(b); see Cont’l Cas., 130 Ariz. at 192 (“possible injustice of delay” weighs
in favor of certification under Rule 54(b)). “The phrase ‘no just reason for
delay’ in Rule 54(b) means that ‘there must be some danger of hardship or
injustice through delay which would be alleviated by [an] immediate
appeal.’” Pulaski v. Perkins, 127 Ariz. 216, 218 (App. 1980) (quoting Campbell
v. Westmoreland Farm, Inc., 403 F.2d 939, 942 (2d Cir. 1968)). Petitioners
assert that if they are “forced to wait until the consolidated cases conclude
in order to appeal these issues, irreversible damage arising from the
[Quinlan Defendants’] conflict will have already transpired,” and that “an
immediate appeal is particularly imperative to alleviate the injustice that
will result from a delay in determining the conflict issue. They argue that
“opposing counsels’ conflict of interest will unjustly and irreparably
pervade the underlying lawsuit through its conclusion.”

¶23            But Petitioners fail to explain how the underlying lawsuit
would be irreparably pervaded, or how an immediate appeal would
alleviate that danger. Petitioners’ actual grievance is with the denial of the
motion to disqualify. In their reply brief, they state: “Reversal of the
summary judgment ruling on appeal will ‘reinstate’ Quinlan Defendants as
real parties in interest and revive the motion to disqualify.” Petitioners fail
to establish, or even allege, some danger of hardship or injustice through a
delay that would be alleviated by an immediate appeal. Accordingly, the
court did not abuse its discretion by refusing to certify its judgment as
appealable under Rule 54(b).

C.     The Court Did Not Err by Denying Petitioners’ Motion to
       Disqualify Powers’ Counsel.

¶24          Finally, Petitioners argue that, if the dismissal was not a final
judgment under Rule 54, the superior court legally erred by denying their
motion to disqualify the Quinlan Defendants from continuing to represent
Powers. For support, Petitioners cite Rule 54(b):

       If there is no such express [Rule 54(b)] determination and
       recital, any decision, however designated, that adjudicates
       fewer than all the claims or the rights and liabilities of fewer
       than all the parties does not end the action as to any of the
       claims or parties and may be revised at any time before the
       entry of a judgment adjudicating all the claims and all the
       parties’ rights and liabilities.




                                       9
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

They contend that the court’s refusal to enter a final judgment means that
the Quinlan Defendants continue to be co-parties, and “their ethical conflict
of interest is still in controversy.”

¶25            We review the superior court’s denial of a motion to
disqualify counsel for an abuse of discretion. Amparano v. ASARCO, Inc.,
208 Ariz. 370, 376, ¶ 19 (App. 2004). “Only in extreme circumstances should
a party to a lawsuit be allowed to interfere with the attorney-client
relationship of his opponent . . . .” Alexander v. Superior Court, 141 Ariz. 157,
161 (1984). “[T]he burden is on the party moving to disqualify opposing
counsel to show ‘sufficient reason’ why the attorney should be
disqualified.” Amparano, 208 Ariz. at 377, ¶ 24 (quoting Alexander, 141 Ariz.
at 161). The superior court does not abuse its discretion if a reasonable basis
exists to find that the moving party failed to meet its burden of showing
sufficient reason why the opposing party’s counsel should be disqualified.
Id. at 379, ¶ 34.

¶26           Petitioners failed to meet their burden to establish a sufficient
reason that the Quinlan Defendants should be disqualified. Petitioners only
argued that the Quinlan Defendants’ status as a party, witness, and
advocate is untenable, particularly at an eventual trial before a jury. Even if
the Quinlan Defendants are not parties, Petitioners argue, “the orderly
administration of justice will be compromised at trial” because members of
the Quinlan firm will be both witnesses and advocates. Their position is that
simply because one or more Quinlan lawyers may testify as material
witnesses in a trial, there is now a conflict that, absent disqualification,
“continues to permeate the trial court proceedings.” Petitioners admitted as
much when, in support of their motion for disqualification, they stated:

       If Plaintiff does choose to waive the clear conflict of interest
       between it and Quinlan (assuming it may be a waivable
       conflict), that does nothing to eliminate the issue of how can
       these actions be (1) managed (2) in such a way that does not
       wreak havoc on the system.

We reject Petitioners’ unsupported assertion that the alleged conflict will
“wreak” some kind of unspecified “havoc on the system.”

¶27           Ethical Rule (“ER”) 3.7 provides:

       (a) A lawyer shall not act as advocate at a trial in which the
       lawyer is likely to be a necessary witness unless:

              (1) the testimony relates to an uncontested issue;


                                       10
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

              (2) the testimony relates to the nature and value of
              legal services rendered in the case; or

              (3) disqualification of the lawyer          would    work
              substantial hardship on the client.

       (b) A lawyer may act as advocate in a trial in which another
       lawyer in the lawyer’s firm is likely to be called as a witness
       unless precluded from doing so by ER 1.7 or ER 1.9.

Ariz. R. Sup. Ct. 42, ER 3.7. A “violation of an ethical rule ‘does not
necessarily warrant any other nondisciplinary remedy, such as
disqualification of a lawyer in pending litigation, . . . the purpose of the
Rules can be subverted when they are invoked by opposing parties as
procedural weapons.’ Pmbl. ¶ 20, Ariz. R. Prof’l Conduct. Thus, the rules of
professional responsibility are for ethical enforcement and are not designed
to be used as a means to disqualify counsel.” Amparano, 208 Ariz. 370, 376,
¶ 22.

¶28            It is for this reason that “[w]hen an attorney is to be called
other than on behalf of his client, a motion for disqualification must be
supported by a showing that the attorney will give evidence material to the
determination of the issues being litigated, that the evidence is
unobtainable elsewhere, and that the testimony is or may be prejudicial to
the testifying attorney’s client.” Cottonwood Estates, Inc. v. Paradise Builders,
Inc., 128 Ariz. 99, 105 (1981). Consistent with the court’s inherent power
discussed above, “the court may in its discretion disallow the testimony,
disqualify the attorney, or impose any other procedural safeguards
necessary to preserve the integrity of the fact finding process.” Id. “The
prejudice requirement . . . works to preclude the folly of an attorney giving
testimony detrimental to the interest he is advocating as well as to prevent
opposing counsel from contriving some tactical need for calling the
attorney thereby triggering disqualification.” Id. at 104–05; see also
Alexander, 141 Ariz. at 166 (“Furthermore, we note that there may be
situations where attorneys can be in violation of the rules and still not be
disqualified from representing their clients.”).

¶29            The court did not abuse its discretion by denying the
disqualification motion when the motion failed to make a threshold
showing that a Quinlan lawyer who will represent Powers Steel at trial will
give evidence material to the determination of the issues, the evidence is
not obtainable elsewhere, or the testimony is or may be prejudicial to the
testifying attorney’s client. See Cottonwood Estates, 128 Ariz. at 105. Indeed,



                                       11
          POWERS REINFORCING FABRICATORS v. CONTES
                      Opinion of the Court

the court would have abused its discretion had it granted the motion
without the required showing.

¶30           Moreover, even when the other factors are present, a lawyer
should withdraw only after “it becomes clear an attorney ought to testify.”
Cottonwood Estates, 128 Ariz. at 104. Here, it is far from clear that any
Quinlan lawyers will testify, or that there will even be a trial. The Quinlan
Defendants contend that “a vast majority of anything Mr. Quinlan could
testify about is privileged,” and that “other people without an
attorney-client relationship can testify to whatever minimal non-privileged
information might be relevant.”

                              CONCLUSION

¶31          Accordingly, we accept jurisdiction but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       12